 

Exhibit 10.32

Form of Summary of PSU Terms and Conditions

(Stock)

 

Eligible Persons

 

Persons who may be designated from time to time by the Compensation Committee
(the “Compensation Committee”) of the Board of Directors of Twenty-First Century
Fox, Inc. (“21st Century Fox”)

 

 

 

Award

 

An award of 21st Century Fox Performance Stock Units (“PSUs”), with each
representing the right to receive one share of 21st Century Fox’s Class A common
stock, par value $0.01 per share (“Class A Common Stock”) in stock. The PSUs
will be granted under the 21st Century Fox 2013 Long-Term Incentive Plan (the
“LTIP”) and are subject to the terms and conditions set forth in the LTIP.

 

 

 

Performance Period

 

FY[·]-FY[·] 3-Year Performance Period (the “Performance Period”)

 

 

 

 

 

 

 

 

 

 

 

Performance

Metrics

 

Performance Metric

 

Target

Performance

 

 

Maximum

Performance

 

(Target

Performance,

Maximum

 

 

Earnings Per Share (“EPS”) Growth – Average

Adjusted EPS growth per fiscal year measured by the sum of the year over year
annual growth in each of the three fiscal years of the Performance Period,
divided by 3 versus a pre- established target

 

 

[·

]%

 

 

[·

]%

Performance and

Limitation

Adjustment)

 

 

Free Cash Flow (“FCF”) Growth – Average Adjusted Free Cash Flow growth per
fiscal year measured by the sum of the year over year annual growth in each of
the three fiscal years of the performance, divided by 3 versus a pre-
established target

 

 

[·

]%

 

 

[·

]%

 

 

 

Total Shareholder Return (“TSR”) – 21st Century Fox’s 3-year TSR compared with
the 3- year TSR of the companies comprising the S&P 500 Index (excluding
Financial and Energy sector companies) at the end of the Performance Period

 

 

[·

]%

 

 

[·

]%

 

 

Subtotal

 

 

100

%

 

 

200

%*

 

 

 

 

 

 

 

 

 

 

 

 

 

* However, in no event may a payout exceed 150% of the PSU Target Number
(defined below) the Eligible Person has the opportunity to earn.

 

 

 

 

 

 

 

The EPS and FCF performance metrics are determined as the percentage growth from
21st Century Fox’s prior year end consolidated results. The TSR performance
metric is determined by a measurement at the end of the Performance Period.

 

 

 

 

 

 

 

Limitation Adjustment – A “limitation adjustment” may be required in some cases
to cap the maximum payout at 150% of the PSU Target Number (defined below).

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Target Determinations

 

Within 90 days of the beginning of each Performance Period, the Compensation
Committee will establish, for each of the performance metrics, performance
ranges and payout ranges for the Performance Period. At such time, unless
already set forth in an applicable employment agreement, the Compensation
Committee will determine the target opportunity for each Eligible Person
expressed as a dollar value (the “PSU Target Value”). The PSU Target Value will
be converted into a target number of PSUs based on the 20 trading day average
closing price of the Class A Common Stock ending on [·] (the “PSU Target
Number”). Such performance metrics’ performance ranges, payout ranges, and PSU
Target Value will be conveyed in writing to each applicable Eligible Person
within 90 days of the beginning of each Performance Period.

Performance Determination

 

As soon as practicable following the end of the Performance Period, the
Compensation Committee will compute the average of the annual EPS and FCF
performance metrics for each of the three applicable fiscal years and determine
the final performance metric for each of the three performance metrics, which,
because of the Limitation Adjustment described above, cannot exceed 150% of the
PSU Target Number (the “Final Performance Metric”). The Compensation Committee
will then certify the achievement of the results for the Performance Period.

All performance metrics may be adjusted as the Compensation Committee deems
appropriate (i) to exclude the effect of extraordinary, unusual and/or
non-recurring items, discontinued operations and changes in accounting and (ii)
to reflect such other facts as the Compensation Committee deems appropriate so
as to reflect the performance metric and not distort the calculation of the
performance metric, provided that any such adjustment will be in compliance with
Section 162(m).

Payment

 

Subject to the Condition to Payment of PSUs described below, at the end of the
Performance Period, each Eligible Person will be credited with the number of
PSUs determined by multiplying the PSU Target Number by the Final Performance
Metric (the “Final PSU Credits”). Each Eligible Person will then receive, on the
Payment Date, a number of shares of the Company’s Class A Common Stock equal to
the Final PSU Credits, subject to the limitations set forth in the LTIP. The
“Payment Date” shall be [·] or the business day closest to [·]. Thus, the Final
PSU Credits reflect, for each Eligible Person, both Company performance and any
change in the value of the Company’s Class A Common Stock over the three-year
Performance Period.

Condition to Payment of PSUs

 

The Payment of shares of Class A Common Stock with respect to the PSUs to each
Eligible Person is subject to the attainment of one or more pre- established
objective performance measures that shall be determined by the Compensation
Committee within the 90 day period after the beginning of the fiscal year (the
“PSU Performance Condition”). If the PSU Performance Condition is met, the
actual number of PSUs to be awarded shall be determined by multiplying the PSU
Target Number by the Final Performance Metric as described herein subject to the
maximum limitation contained in the LTIP.

Dividend Equivalents

 

Each Eligible Person is entitled to receive Dividend Equivalents (as defined in
the LTIP) for each regular cash dividend on the Class A Common Stock paid by
21st Century Fox (each, a “Dividend”) during the Performance Period. The number
of Dividend Equivalent Units (as defined below) to be credited will be
calculated at the end of the Performance Period when the Final PSU Credits have
been determined by multiplying the Final PSU Credits by the applicable Class A
Dividend rate and dividing by the applicable closing price of Class A Shares on
each Class A Dividend payment date over the Performance Period.  For purposes of
this calculation, each Dividend Equivalent credited during the Performance
Period will be deemed to have been reinvested into additional PSUs (“Dividend
Equivalent Units”) as of the Dividend payment date and added to the Final PSU
Credits when determining any subsequent Dividend Equivalents during the
Performance Period. Any such Dividend Equivalent Units shall be subject to the
same terms and conditions which apply to the underlying PSUs and will convert to
shares of Class A Common Stock, if at all, on the Payment Date, only to the
extent that the underlying PSUs have been earned.

Impact of Termination During a Performance Period

 

Unless set forth in an applicable employment agreement or otherwise provided by
the Compensation Committee, in its sole discretion, the following provisions
shall apply to the PSUs:

 

•        Upon any type of termination on or prior to the last day of the first
fiscal year of the applicable Performance Period, the entire Award will be
forfeited.

 

 

 

 

 

 

2

--------------------------------------------------------------------------------

 

 

Impact of Termination During a Performance Period

 

(continued)

 

•        Upon termination that occurs within the second or third fiscal years of
the applicable Performance Period, the following terms and conditions shall
apply:

 

In the event of termination by the Company for Cause (as may be defined in an
applicable employment agreement) or termination by an Eligible Person without
Good Reason (as may be defined in an applicable employment agreement), the
entire Award will be forfeited.

 

In the event of termination by the Company without Cause (as may be defined in
an applicable employment agreement), including by a non- renewal of the Eligible
Person’s employment agreement, termination by the Eligible Person with Good
Reason (as may be defined in an applicable employment agreement) or upon
Retirement (as defined below), an Eligible Person shall be entitled to receive a
pro-rata portion of any Award that would have been paid had no termination
occurred based on the number of days the Eligible Person was employed by the
Company during the Performance Period.

 

In the event of death or Disability (as defined below), an Eligible Person shall
be entitled to receive the full value of any Award at the end of the Performance
Period as if no termination had occurred and such Award shall be payable when
such Award would have been paid had no termination occurred.

 

“Disability” shall mean an Eligible Person is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

 

“Retirement” shall mean the resignation or termination of employment by the
Eligible Person after attainment of age 60 with ten years of service with the
Company or any of its affiliates so long as the Eligible Person is not then
employed by another company.

Definitions

 

“Adjusted Net Income” shall be determined by adjusting Net Income by eliminating
the effect on Net Income of the following items, which will apply equally to
income and losses from “Associated Entities” (as that term is used in 21st
Century Fox’s audited consolidated financial statement (the “Financial
Statements”) included in Net Income (the “Adjustments”)) - (i) non-cash
intangible asset impairment charges and write downs on investments to realizable
values; (ii) gains or losses on the sale or other disposition of businesses or
investments; (iii) items classified as Extraordinary Items (or a similar
classification); (iv) the impact of changes in accounting in the fiscal year of
such change (with the intent being to measure Adjusted Net Income in each Fiscal
Year on the same bases of accounting); (v) costs of material business
restructurings, reorganizations and relocations (includes severances, shut down,
asset writeoffs – whether immediately recognized or the incremental impact of
accelerated charges over the restructuring period); and (vi) gains and losses
from capital and debt issuances and retirements. To the extent consistent with
Section 162(m), the determination may reflect such other adjustments as the
Compensation Committee deems appropriate to reflect the performance metric so as
to not distort the calculation of the performance metric.

“Earnings Per Share” is calculated by dividing Adjusted Net Income by the number
of shares of stock (or stock equivalents) of the combined classes of 21st
Century Fox’s common stock utilized in the Financial Statements for the
respective fiscal year in determining diluted earnings per share, after
adjusting for new share issuances and the effect of corporate reorganizations
such as stock splits.

 

 

“Free Cash Flow” is defined as operating income before depreciation and
amortization, less cash interest, operating taxes paid, working capital
requirements and capital expenditures, plus distributions/dividends received and
non-cash compensation expense, all determined from continuing operations.
Comparable adjustments made to Net Income in accordance with the definition of
Adjusted Net Income will be made to Free Cash Flow to the extent they impact
Free Cash Flow.

 

“Net Income” for each fiscal year shall be determined in accordance with United
States generally accepted accounting principles and will be such amount reported
as Net Income in the Financial Statements.

 

“Total Shareholder Return” is calculated as the change in value of the Company’s
weighted average of the share price of the Company’s Class A Common Stock and
Class B common stock, par value $0.01 per share, as quoted on the NASDAQ Global
Select Market over the Performance Period.

 

Weighted Average TSR = (Weighted Class A TSR plus Weighted Class B TSR) divided
by 2.

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

 

Definitions

 

(continued)

 

Weighted Class A TSR = (((share price of the Class A Common Stock at the end of
the 3-year Performance Period minus the share price of the Class A Common Stock
at the beginning of the three-year Performance Period) plus dividends
reinvested) divided by the share price of the Class A Common Stock at the
beginning of the three-year Performance Period) multiplied by the shares
outstanding of the Class A Common Stock.

Weighted Class B TSR = (((share price of the Class B Common Stock at the end of
the 3-year Performance Period minus the share price of the Class B Common Stock
at the beginning of the three-year Performance Period) plus dividends
reinvested) divided by the share price of the Class B Common Stock at the
beginning of the three-year Performance Period) multiplied by the shares
outstanding of the Class B Common Stock.

Share price is determined using the 20 trading day average closing price up to
the last trading day on or prior to [•]. Shares outstanding is determined on the
last trading day on or prior to June 30 at the end of the Performance Period.

 

 

 

 

 

 

 

 

 

 

 

 

4